Montgomery, O. J.
Trespass guare clausum. The strip of land here in question lies in the village of Dayton, south of the south end of Maple street, which is two rods wide, and the strip in question is four rods north and south by two east and west. In 1874 the land immediately west of it was owned by August Wentland, and that immediately east by William A. Neal. The land owned by both these parties extended north, abutting on Maple street. Reynolds, who owned the strip in question in 1874, conveyed, at that time, to Smith, land bounded on the north by the lands of Wentland, Neal, and Smith, on the east by land of Smith, Hoag, and Allen, and on the west by the north and south center line of section 7. The east and west boundaries named in the deed do not indicate that any part of the land conveyed is bounded on the east by Neal’s land, or on the west by Wentland’s land. Went-*680land, at that time, had a fence along the south boundary of the strip in question, and used the' south end of the strip as a barnyard. Defendant claims title to the strip in question, or, at least, a right of way over it, through this deed. Plaintiff was in possession at the time of the alleged trespass. Plaintiff recovered a judgment for nominal damages.
We think that, as a matter of' law, the deed from Reynolds to Smith failed to describe the strip in question, or convey any title to it or right of way over it, as it did not give the east and wfest boundaries of it, and that plaintiff, having possession at the time of the trespass, was entitled .to a verdict. Therefore no error has been committed to defendant’s prejudice, and the judgment will be affirmed.
The other Justices concurred.